DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/001483 (hereinafter “Petraz”), and further in view of United States Patent Application Publication No. US 2015/0354143 (hereinafter “Pike”).  Regarding claim 1 	Petraz teaches a multilayered panel, which is also known as an OSB (oriented strand board), comprising: two different external layers (upper surface layer and lower surface layer) comprising oriented wood material and fibers glued to each other (oriented strands bonded together by a binder); and an internal (core) layer, arranged between the two external layers, comprising recycled wood material and fibers processed into chips and glued together (abstract; page 1, lines 15-22; page 3, lines 3-8; page 5, lines 21-26; and page 8, lines 20-32).  Petraz teaches the wood material of the internal (core) layer 12 is coarsely crushed, and introduced into a crushing mill to be reduced to chips (flakes) (page 8, lines 20-29).	Petraz teaches each external layer (upper surface layer and/or the lower surface layer) is made with a plurality of first elements of virgin wood materials and fibers glued to each other (page 3, lines 3-5). 	Petraz teaches the internal (core) layer 12 is made of a plurality of second elements made of wood material (recycled wood flakes) and fibers (strands) from recycling, amalgamated and glued to each other (a mixture of recycled wood flakes and strands bonded together by a binder) (abstract and page 3, lines 6-8). 	Petraz does not explicitly teach the internal (core) layer 12 includes strands of virgin fiber in the mixture of the aforementioned recycled wood chips (flakes) and binder. 	Pike teaches a composite board, such as an OSB (abstract and paragraph [0074]).  Pike teaches blends of virgin wood and recycled wood reduce the cost of manufacture of particle boards.  However, recycled wood often has been treated with chemicals which make them more difficult to manufacture (paragraph [0003]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the fibers in the internal (core) layer of Petraz with the virgin wood material of Pike to yield an internal (core) layer having a mixture of recycled wood chips (flakes) and strands of virgin wood bonded together by a binder which exhibits a balance between a reduction in manufacturing cost and an improvement to the ease of manufacturing.Regarding claim 4 	In addition, Petraz illustrates an embodiment where the OSB (oriented strand board) 10 includes exactly one internal (core) layer 12 between the two different external layers 11 (Figure 1). Regarding claim 5	The limitations from claim 1 have been set forth above.  In addition, Petraz teaches the intermediate (core) layer 12 includes a plurality of second elements consisting of fibers and wood elements derived from recycling which are held in an amalgam by a glue (page 6, lines 1-4).  Petraz also teaches the wood materials (recycled wood flakes) and fibers (strands) deriving from recycling are worked in advance to maximize the production of long shavings used to give the product a determinate mechanical characteristic (page 6, lines 7-10).  Petraz does not explicitly teach a proportion by weight of the wood materials (recycled wood flakes) in the at least one core layer, based on a sum of all fibers (strands) and wood materials (flakes) in the at least one core layer, is at least 5 wt%.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate ratio of fibers (strands) and wood materials (flakes) using nothing more than routine experimentation to achieve the desired mechanical characteristics of the panel.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 9	The limitations from claim 1 have been set forth above.  In addition, Petraz teaches the chips (strands) which make up the two external layers 11 have thicknesses (mean thickness (number-average)) between 0.3 mm and 2 mm, which overlaps the claimed range, and lengths (mean length (number-average)) between 100 mm and 230 mm (page 5, lines 21-23), which falls within the claimed ranges.Regarding claim 10 	The limitations from claim 1 have been set forth above.  In addition, Petraz teaches the wood material (recycled wood flakes) and fibers which make up the internal (core) layer has sizes (length, width, and/or thickness) of between 2 mm and 10 mm (page 6, lines 1-12), which either falls within or overlaps the claimed ranges.Regarding claim 13 	In addition, Petraz teaches to yield good characteristics of resistance to flexion and elasticity modulus in the length of the panel 10, the orientation of the chips are substantially parallel to the length of the panel 10 (longitudinal direction of the oriented strand board) (page 7, line 33 through page 8, line 3).  Petraz also teaches the fibers are oriented in the same direction as the chips (page 4, lines 7-10), which corresponds to the claimed feature requiring the strands present in the upper surface layer and in the lower surface layer are oriented with respect to a longitudinal axis of the oriented strand board such that at least 60% of the strands deviate in their longitudinal alignment by not more than 20° from a longitudinal direction of the oriented strand board.Regarding claim 14 	In addition, Petraz teaches an embodiment where the chips in each of the external layers (upper surface layer and lower surface layer) 11 are oriented in the same manner (page 7, line 33 through page 8, line 3 and Figures 1 and 2).Regarding claim 15 	In addition, Petraz teaches an embodiment where the total thickness of the panel (oriented strand board) 10 is 15 mm (page 6, lines 13-15), which falls within the claimed range.Regarding claim 16 	In addition, Petraz teaches the overall mass, which is approximately the same as the thickness, of the two external layers (the thickness of the upper and lower surface layers) 11 is about 40% of the overall mass/thickness of the panel 10 (page 5, lines 31-33), which falls within the claimed range.  Petraz also teaches the internal (core) layer 12 has a volume/thickness of about 60% with respect to the overall volume/thickness of the panel 10 (page 6, lines 13-15), which falls within the claimed range.Regarding claim 17 	In addition, Petraz teaches the panel has an (apparent) density ranging from about 620 to about 680 kg/m3 (page 1, lines 20-25), which falls within the claimed range.Regarding claim 18 	In addition, Petraz teaches the glue used for binding the materials includes an MUF glue (melamine-formaldehyde-urea-based binder), and a PMDI type (polymeric diphenylmethane diisocyanate) glue (page 5, lines 24 and 25, and page 6, lines 5 and 6).
Claims 3, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petraz and Pike as applied to claim 1 above, and further in view of DE 10024543 A1 (hereinafter “Haas”) with a machine translation (submitted on 24 June 2021) being used as the English language equivalent translation.Regarding claim 3	The limitations from claim 1 have been set forth above.  In addition, Petraz teaches the chips which are used in the internal (core) layer are formed to make a homogenous layer, which guarantees an equidistance between two external layer 11, thereby resulting in a panel 10 that responds in an efficient manner to mechanical stresses (page 9, lines 10-13). 	Petraz does not explicitly teach strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in the external layers (upper and lower surface layers). 	Haas teaches an oriented strand board (OSB) comprising core layers and two external layers (abstract and paragraph [0007]).  Haas teaches a core layer made from chips having a slenderness (ratio of chip length to chip thickness) of less than 20 has the advantage that the compression resistance of the core layer is higher so that a strong compression of the core layer does not occur even at high specific pressure and the bulk density can be kept at a low value (paragraphs [0017] and [0018]).  Haas also teaches the lower cover layer 11 and the upper cover layer 15 are made of long chips, while the core layer 13 consists of fine chips (paragraph [0028]), which corresponds to the strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in the external layers (upper and lower surface layers). 	Petraz and Haas are analogous inventions in the field of oriented strand boards.  It would have been obvious to one skilled in the art at the time of the invention to modify the strands of the core layer and external layers of Petraz with the fine chips and the long chips, respectfully, of Haas to increase the compression resistance of the board.Regarding claim 6 	The limitations for claim 1 have been set forth above.  In addition, Petraz does not explicitly teach the oriented strand board comprises three core layers, the three core layers comprising an inner core layer enclosed by two outer core layers, where a proportion by weight of the recycled wood flakes in the inner core layer is higher than the recycled wood flakes in the outer core layers, and a proportion by weight of the strands flakes having a smaller mean length (number-average) compared to the strands flakes in the upper and lower surface layers is less in the inner core layer than in the outer core layers.	Haas teaches an oriented strand board (OSB) comprising core layers and two external layers (abstract and paragraph [0007]).  Haas teaches the board includes two intermediate layers (outer core layers) 12, 14 and one core layer (inner core layer) 13 (three core layers 12, 13, 14) disposed between two cover or external (surface) layers 11, 15 (Figure 3 and paragraph [0027]).  Haas illustrates the core layer (inner core layer) 13 is enclosed by the two outer core layers 12, 14 (Figure 3).  Haas also teaches the lower cover layer 11 and the upper cover layer 15 are made of long chips, while the core layer 13 consists of fine chips (paragraph [0028]), which corresponds to the strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in the external layers (upper and lower surface layers). 	Haas does not explicitly teach a proportion by weight of the recycled wood flakes in the inner core layer is higher than the recycled wood flakes in the outer core layers. 	Pike teaches a composite board, such as an OSB (abstract and paragraph [0074]).  Pike teaches blends of virgin wood and recycled wood reduce the cost of manufacture of particle boards.  However, recycled wood often has been treated with chemicals which make them more difficult to manufacture (paragraph [0003]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the recycled wood flakes in the three core layers of Haas within a blend of virgin wood and recycled wood to yield core layers which have a balance between a lower cost of manufacture and reducing the difficulty of manufacture.  Moreover, it would have been an obvious matter of design choice to adjust the content of the inner core layer to have a higher proportion by weight of the recycled wood flakes when compared to the outer core layers to further tailor the cost and difficulty of manufacturing the three core layer structure. 	Haas teaches using chips with a smaller length to width ratio provides a reduction in adhesive consumption required (paragraph [0017]), which also corresponds to an embodiment where the length may be lowered when the thickness remains constant.  Haas also teaches using chips with a smaller length to width ratio has the advantage that the compaction resistance of the core layer is higher than adjacent layers with a higher length to width ratio (paragraph [0018]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the proportion by weight of the flakes having a smaller mean length of the inner core layer and outer core layers to be less in the inner core layer than in the outer core layer to yield a three layer core layer which exhibits an improved compressive strength on the surfaces of said three layer core layer. 	Petraz, Haas and Pike are analogous inventions in the field of oriented strand boards.  It would have been obvious to one skilled in the art at the time of the invention to modify the core layer of Petraz with the three core layers from the combination of Haas and Pike to improve the cost, ease of manufacture, and compression resistance of the board.Regarding claim 7 	As previously noted, the combination of Petraz, Haas and Pike renders obvious the limitations from claim 6 requiring the proportion by weight of the recycled wood flakes in the inner core layer is higher than the recycled wood flakes in the outer core layers.  As a reminder, Pike teaches blends of virgin wood and recycled wood reduce the cost of manufacture of particle boards.  However, recycled wood often has been treated with chemicals which make them more difficult to manufacture (paragraph [0003]). 	The combination of Petraz, Haas and Pike does not explicitly teach a proportion by weight of the recycled wood flakes obtained in the inner core layer, based on the sum of all strands and flakes in the inner core layer, is at least 5% by weight, and/or a proportion by weight of the recycled wood flakes in the outer core layers, based on all the flakes in the outer core layers, is at least 5% by weight.  However, absent a showing of criticality with respect to the proportion by weight of the recycled wood flakes in the inner and/or outer core layers (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine the proportion of the recycled wood flakes in each of the core layers through routine experimentation in order to achieve the desired balance between reduced cost and ease of manufacturing (Pike – paragraph [0003]).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).Regarding claim 8 	The limitations for claim 1 have been set forth above.  In addition, Petraz teaches positioning and orientating of the chips influences the mechanical characteristics of the multi-layered panel 10, in particular as regards to the resistance to flexion and the elasticity modulus in length and in width (page 7, lines 29-32). 	Petraz does not explicitly teach the oriented strand board comprises three core layers, the three core layers comprising an inner core layer enclosed by two outer core layers wherein at least the outer core layers comprise strands, the strands in the outer core layers are arranged transverse to the orientation of the oriented strands in the surface layers.	Haas teaches an oriented strand board (OSB) comprising core layers and two external layers (abstract and paragraph [0007]).  Haas teaches the board includes two intermediate layers (outer core layers) 12, 14 and one core layer (inner core layer) 13 (three core layers 12, 13, 14) disposed between two cover or external (surface) layers 11, 15 (Figure 3 and paragraph [0027]).  Haas teaches an embodiment where the chips (strands) are longitudinally oriented in the two cover or external (surface) layers 11, 15, and the chips (strands) in the two intermediate layers (outer core layers) 12, 14 are oriented in a transverse direction (paragraph [0028]).	Petraz and Haas are analogous inventions in the field of oriented strand boards.  It would have been obvious to one skilled in the art at the time of the invention to modify the core layer of Petraz with the two intermediate layers (outer core layers) 12, 14 and one core layer (inner core layer) 13 (three core layers 12, 13, 14) disposed between two cover or external (surface) layers 11, 15, and further modify the orientations of the chips (strands) in the two intermediate layers (outer core layers) 12, 14 relative to the orientations of the chips (strands) in the two cover or external (surface) layers 11, 15 to yield a panel having improved mechanical characteristics in each of the longitudinal and the transverse directions. Regarding claim 11	The limitations from claim 1 have been set forth above.  In addition, Petraz teaches the wood material and fibers (strands) which make up the internal (core) layer has sizes (length, width, and/or thickness) of between 2 mm and 10 mm (page 6, lines 1-12), which either falls within the claimed ranges, overlaps the claimed ranges, or are so close to the claimed ranges that prima facie one skilled in the art would have expected them to have the same properties.	Petraz does not explicitly teach strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in the external layers (upper and lower surface layers). 	Haas teaches an oriented strand board (OSB) comprising core layers and two external layers (abstract and paragraph [0007]).  Haas teaches a core layer made from chips having a slenderness (ratio of chip length to chip thickness) of less than 20 has the advantage that the compression resistance of the core layer is higher so that a strong compression of the core layer does not occur even at high specific pressure and the bulk density can be kept at a low value (paragraphs [0017] and [0018]).  Haas also teaches the lower cover layer 11 and the upper cover layer 15 are made of long chips, while the core layer 13 consists of fine chips (paragraph [0028]), which corresponds to the strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in the external layers (upper and lower surface layers). 	Petraz and Haas are analogous inventions in the field of oriented strand boards.  It would have been obvious to one skilled in the art at the time of the invention to modify the strands of the core layer and external layers of Petraz with the fine chips and the long chips, respectfully, of Haas to increase the compression resistance of the board.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 13 April 2022, with respect to the rejection(s) of claims 1, 4, and 15-18 under 35 USC §102 as being anticipated by Petraz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC § 103 in view of the additional consideration of Pike, as detailed in the updated rejection of record.
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.  	The applicant argued paragraphs [0002] and [0003] from Pike might have used blends of virgin wood and recycled wood in the external layers of the panel from Petraz, instead of using virgin wood in order to reduce the manufacturing costs.  However, a person having ordinary skill in the art would not have used blends of virgin wood and recycled wood in the internal core layer because this layer is already completely made of recycled wood, and thus the manufacturing costs would not be reduced by adding virgin wood.  The examiner respectfully disagrees and contends that while Pike teaches the addition of recycled wood would reduce the cost of the board, Pike also teaches (in paragraph [0003]) an issue with recycled wood being treated with chemicals which make them more difficult to manufacture.  Therefore, the examiner has taken the position that it would have been obvious to use a blend of recycled wood and virgin wood materials to yield a core layer having a balance of both a reduction of cost (by using recycled materials) and a reduction in the difficulty of manufacturing (by using virgin wood materials) the panel.  The examiner does not take the position that adding virgin wood materials lower the cost of the materials used in the core layer from the prior art. 	The applicant also argued Pike teaches blends of recycled and virgin wood materials are used in particle board applications, which is not analogous to the claimed oriented strand board.  The examiner respectfully contends Pike teaches (in paragraph [0074]) the engineered wood material disclosed therein can be used in anyone of particle board, OSB, or other applications.  The examiner has taken the position that Pike is analogous art because Pike generally teaches the benefit of using a blend of recycled and virgin wood materials in an engineered wood product.  It is also noted that Petraz teaches the use of virgin and recycled wood materials in an OSB application.  Therefore, Pike is considered to be analogous prior art and the reliance on Pike is also considered to appropriately render the claims obvious, as detailed in the updated rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783